TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00308-CR




Terry James Anderson, Appellant

v.

The State of Texas, Appellee





FROM THE COUNTY COURT AT LAW NO. 3 OF WILLIAMSON COUNTY
NO. 04-3721-3, HONORABLE DONALD HIGGINBOTHAM, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N
 
Appellant’s brief was originally due January 7, 2006.  The time for filing was
extended to March 10, 2006, on counsel’s motion.  Neither a brief nor another motion for extension
of time has been received.  Appellant is represented by Mr. John R. Duer, who was appointed by the
trial court.
The appeal is abated.  The trial court shall conduct a hearing to determine whether
appellant wishes to pursue this appeal and, if so, whether the attorney it appointed has abandoned
the appeal.  Tex. R. App. P. 38.8(b)(2).  The court shall make appropriate findings and
recommendations.  If Mr. Duer is not prepared to prosecute this appeal in a timely fashion, the court
shall appoint substitute counsel who will effectively represent appellant on appeal.  A record from
this hearing, including copies of all findings and orders and a transcription of the court reporter’s
notes, shall be forwarded to the Clerk of this Court for filing as a supplemental record no later than
April 28, 2006.  Id. rule 38.8(b)(3).
 
 
                                                ___________________________________________
                                                G. Alan Waldrop, Justice
Before Justices B. A. Smith, Puryear and Waldrop
Filed:   April 6, 2006
Do Not Publish